Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/22 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant has not provided an explanation of relevance of cited document(s) from the IDS filed to the specification.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US P. No. 2014/0074821).
As to claim 1, Bailey teaches an information processing apparatus comprising circuitry configured to: as a component displayed on a screen (438 in fig. 35) by an application configured to process tabular data (p. 0117), receive a print instruction for an element included in the tabular data to be printed; generate print data corresponding to the element in response to the print instruction; and transmit the print data generated to a printing apparatus (p. 0113 and 0125).
As to claim 2, Bailey teaches extract the element from the tabular data as an element to be printed; and generate the print data corresponding to the element extracted (p. 0113,  0119 and 0125 indicates that tabular data is extracted to the print format).
As to claim 3, Bailey teaches generate the print data according to setting information associated with the element extracted (fig. 35 and p. 0125).
As to claim 4, Bailey teaches the setting information is information on a print type of the print data (458 in fig. 35).
As to claim 5, Bailey teaches the setting information includes an instruction for the print data to be combined (Please see a number of options can be combined in window 454 in fig. 35)
As to claim 6, Bailey teaches display the print data on the display (438 in fig. 35).
As to claim 7, Bailey teaches receive a print cancelling instruction for printing to be cancelled; and instruct the printing apparatus to cancel the printing in response to the print cancelling instruction (cancel button in window 454 in fig. 35).
As to claim 8, Bailey teaches receive a connection instruction for the information processing apparatus to be connected to the printing apparatus; and connect the information processing apparatus to the printing apparatus in response to the connection instruction (fig. 1 and p.  0125).
As to claim 9, Bailey teaches receive a device information acquiring instruction for device information on the printing apparatus to be acquired; and acquire the device information from the printing apparatus in response to the device information acquiring instruction (p. 0125).
As to claims 10-17, due to the similarities of these claims to those of claims 1-9, these claims are rejected by the reasons applied to claims 1-9.
As to claims 18-20, due to the similarities of these claims to those of claims 1, 7 and 9, these claims are rejected as the reasons applied to claims 1, 7 and 9.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kyre et al. (US Patent No. 9703766) discloses There is a need, therefore, for systems and methods that allow for print-ready digital source documents files containing tabular data to be used to generate tables, spreadsheets, and the like. There is also a need for systems and methods that identify relationships between data, classifies data, and aggregates portions of data based on perceived relationship between them. Moreover, there is a need for such systems and methods to be executed with minimal user interaction.
	Parker et al. (US P. No. 2008/0059889) discloses dynamic tool tips and labeling; zoom to an address; local search for businesses and events; web/blog search for any selected item; select-and-zoom drop-down lists; dynamic multi-criteria queries; map navigation, including panning and zooming; click-on-map to retrieve data for the selected geographic area; draw on the map to define an area; dynamic two dimensional (2-D) and three dimensional (3-D) thematic mapping of polygon, point and line data; users viewing the thematic distribution of a selected polygonal dataset across the map, either via a color range distributed across a two dimensional (2-D) map or by a three dimensional (3-D) display, with heights varying per data range; dynamic tables that display information about the selected geographic area or item; report templates that may be printed; trend graphs that display selected data results across time; animated thematic maps that display selected data results across time; pie or bar charts that display data distribution across each variable; tabular data that can be exported as a comma delimited file; map data that can be exported as XML to be dynamically integrated into other web GIS services; and the ability to connect to other XML, GML or PHP-based web services.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 16,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672